DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/28/2021 and 03/25/2021 were considered by the examiner.

Drawings
The drawings were received on 10/30/2020.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/158413, (hereinafter, WO-413) in view of Zifferer (US 1573893).
Re Clm 12: WO-413 discloses a hose coupling system (see Figs. 1A-3B) comprising: a hose coupling (51, the structure in Fig. 2C) defining a through passage (the bore through 51) with first and second open ends (see the two ends of 51), the hose coupling having a hose fitting (the fitting containing 56) at the first open end (the end on the right) and a body with a face at the second open end (see the body and the face on the left end of 11), the face defining an annular recess (57 and the recess containing 82) receptive to a flange of another hose coupling (see Fig. 3B); and a ferromagnetic ring (82) disposed within the annular recess (see Fig. 3B).  
WO-413 fails to disclose that the body of WO-413 further define a receptacle  for a mount and having a boss protruding outwardly from within the receptacle.
However, Zifferer discloses a tubular member, similar to that of WO-413. Zifferer also teaches a mount and having a boss protruding outwardly from within the receptacle.  Where such would be for the holding, securing, and locating of a tubular member. Accordingly, Zifferer teaches a receptacle (C) for a mount (see Figs. 1 and 2) and having a boss (B) protruding outwardly from within the receptacle (see Figs. 1 and 2), for the purpose of providing a means of holding, securing, and locating of a tubular member.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-413, to have included a receptacle  for a mount and having a boss protruding outwardly from within the receptacle, as taught by Zifferer, for the purpose of providing a means of holding, securing, and locating of a tubular member.
Re Clm 13: WO-413 as modified by Zifferer above, discloses the limitations that  wherein the boss defines a threaded interior (at 11) receptive to a bolt (A).  
Re Clm 14: WO-413 as modified by Zifferer above, discloses the limitations that a mount (17, see Fig. 5) having a tongue (18 and 19) that fits within the receptacle (see Figs. 1-4), the tongue defining a through hole receptive to the boss (see Figs. 1-3).  
Re Clm 15: WO-413 as modified by Zifferer above, discloses the limitations that  wherein the body of the hose coupling further defines a shoulder (at 21) within the receptacle (see Fig. 4).  
Re Clm 16: WO-413 as modified by Zifferer above, discloses the limitations that comprising a mount (17, see Fig. 5) having a tongue (18 and 19) that fits within the receptacle (see Figs. 3 and 4) and a shoulder (the internal shoulder formed by 18 and 19) that abuts the shoulder of the hose coupling (see Figs. 3 and 4), the tongue defining a through hole (see the center hole in fig. 5) receptive to the boss (see Figs. 1-4).  
Re Clm 17: WO-413 discloses wherein the body of the hose coupling defines a wall (the wall radially inwards of 82) of the annular recess.
WO-413 fails to disclose sloped.  
However, WO-413 discloses a sloped wall, 30, on the other mating member. Having a sloped wall on the annular recess of the body of the hose coupling would aid in or further aid in the piloting the two members together by being structurally more readily able to receive element 30, alternatively, such a structural arrangement would yield the same predictable result(s) in aiding in the mating with another member in forming a properly connected and leak free joint, similar to that of WO-413.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-413, to have had the wall contain a slope, as taught by Zifferer, for the purpose of providing a means to aid in or further aid in the piloting the two members together by being structurally more readily able to receive element 30, alternatively, such a structural arrangement would yield the same predictable result(s) in aiding in the mating with another member in forming a properly connected and leak free joint.
Note: a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Clm 18: WO-413 discloses wherein the through passage defined by the hose coupling extends from the first open end to the second open end.
WO-413 fails to disclose tapers.  
However, WO-413 discloses that the through passage extends through the entire passageway. Having a tapers wall could enhance the fluid flow through the passageway by either increasing or decreasing the speed of the fluid flow or a tapers wall could alter the pressure in the tapered section of the wall to control the pressure in the fitting along the tapered section.	These two scenarios above could aid in protecting the fitting and/or joint when in use.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-413, to have had a tapered passage, as taught by Zifferer, for the purpose of providing a means to protect the fitting or connection by controlling the pressure and/or fluid speed through the tapered section of the fitting.
Note: a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Clm 19: WO-413 as modified by Zifferer above, discloses the limitations that
wherein the body of the hose coupling has a longitudinal rib (56) opposite the receptacle (the combination of WO-413 as modified by Zifferer would have had the longitudinal rib (56) opposite, longitudinally, the receptacle due to the configuration of the combination).

Allowable Subject Matter
Claims 1-11 and 20 are allowed.
Note: none of the cited references have a first hose coupling with first and second open ends, the first hose coupling having a hose fitting at the first open end and a flange at the second open end, the flange having a face defining a plurality of circumferentially spaced recesses; a plurality of magnets, each disposed within a respective one of the plurality of circumferentially spaced recesses; a second hose coupling with first and second open ends, the second hose coupling having a hose fitting at the first open end and a body with a face at the second open end, the face defining an annular recess receptive to the flange of the first hose coupling, a receptacle for a mount and having a boss protruding outwardly from within the receptacle; and a ferromagnetic ring disposed within the annular recess.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (hangs or magnet(s) which are similar to the applicant’s claimed invention; US-3007727, US-1966899, US-2668727, US-1604590, US-20090293238, US-20210341081, and FR-1466542.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/26/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679